                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

CODY CHESTNUT                                       :
                                                    :   CIVIL ACTION NO. 3:18-2373
                         Plaintiff                  :
                                                    :        (JUDGE MANNION)
               v.                                   :
                                                    :
C.O. JOHN SMITH, et al.                             :
                                                    :
                         Defendants                 :

                                              ORDER

       For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

       1.      The complaint (Doc. 1) is DEEMED FILED.

       2.      Plaintiff’s action is DISMISSED as legally frivolous
               pursuant to 28 U.S.C. §1915(e)(2)(B)(i).

       3.      The Clerk of Court is directed to CLOSE this case.

       4.      Plaintiff’s motion for appointment of counsel (Doc. 7)
               is DISMISSED as moot.

       5.      Any appeal from this Order will be deemed frivolous,
               without probable cause and not taken in good faith.




                                                        s/Malachy E. Mannion
                                                        MALACHY E. MANNION
                                                        United States District Judge

Date: January 18, 2019
K:\CIVIL MEMORANDA\2018 MEMORANDA\18-2373-01.docx
